Citation Nr: 1808785	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1995. This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Veteran was afforded a VA examination in December 2010. The examiner noted that the Veteran had an episode of gastroenteritis during service, but otherwise STRs were silent regarding Crohn's disease. Regarding onset, the Veteran reported that during service, he was hospitalized for bowel issues which were thought to be related to food poisoning. The Veteran reported that he experienced abdominal pain and had bowel movements on himself. He further reported that his symptoms included episodic, sharp, lower abdominal pains with very odorous mucus secretions which happened about once every two months. The Veteran also reported that he experienced diarrhea as frequently as every month with 3 to 7 episodes. The examiner did not provide a diagnosis, finding that despite subjective complaints, there was no objective evidence to support a diagnosis regarding Crohn's disease.  

The Board notes that VA treatment records indicate a current diagnosis of diverticulosis and irritable bowel syndrome. July 1996 private treatment records indicate diagnoses of inflammatory bowel disease and mild Crohn's disease. The VA medical opinion was not provided upon a review of the recently obtained diagnosis of diverticulosis and clarification is needed regarding the other diagnoses of record. Therefore, the Veteran must be afforded a VA examination and these diagnoses must be addressed on remand.

Additionally, the Board notes that in a September 2010 letter, Dr. BL, a clinical psychologist, opined that the Veteran's reported history of inflammatory bowel disease of the small intestines, known as Crohn's disease/colitis disease, was triggered by being in-service. Although positive, Dr. BL is a psychologist, not a medical doctor, and her opinion is thus insufficient upon which to base service connection. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his gastrointestinal disorder. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disorder (diverticulosis, inflammatory bowel disease, irritable bowel syndrome, and Crohn's disease) had onset in, or is otherwise related to, active service.  
The examiner must specifically address the lay statements of record indicating continuity of symptoms.
The examiner must address the following: 1) a May 1976 STR where Veteran was hospitalized for vomiting and diarrhea and diagnosed with gastroenteritis; 2) a July 1996 private treatment record of a colonoscopy indicating mild Crohn's disease; 3) the December 2010 VA examination; 4) the April 2011 Notice of Disagreement where the Veteran stated he had explosive diarrhea immediately after eating food and was diagnosed with Crohn's disease within a year of separation; 5) the Veteran's November 2017 Board testimony; and 6) current VA treatment records indicating diagnoses of irritable bowel syndrome and diverticulosis.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

